Citation Nr: 0730171	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the veteran filed a timely Substantive Appeal 
regarding the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) denied in a June 2003 
rating decision.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, which determined that the 
veteran had not timely appealed a June 2003 rating decision.

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge regarding the issue on appeal.  A copy of 
the transcript of that hearing has been associated with the 
claims file.  In July 2007, the Board denied a motion to 
advance the veteran's case on the Board's docket.

Subsequent to the June 2003 rating decision that denied 
entitlement to service connection for PTSD, the RO issued 
rating decisions in September 2006 and January 2007 that 
found new and material evidence had not been obtained to 
reopen the claim for service connection for PTSD.  These 
rating decision are not in appellate status.  The only issue 
presently before the Board, therefore, is whether the veteran 
submitted a timely Substantive Appeal to the June 2003 rating 
decision that denied service connection for PTSD, and 
thereby, perfected his appeal as to this claim.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a June 5, 2003 rating decision; the RO mailed the veteran 
notification of this decision on June 6, 2003.

2.  The RO received the veteran's timely Notice of 
Disagreement on September 23, 2003.

3.  The RO mailed a Statement of the Case to the veteran on 
June 4, 2004.

4.  The veteran submitted a copy of his Substantive Appeal 
(VA Form 9) that the RO received on March 8, 2005.

5.  The RO did not receive a Substantive Appeal prior to 
March 8, 2005; the veteran did not file a Substantive Appeal 
within sixty days of the June 4, 2004 Statement of the Case.


CONCLUSION OF LAW

An appeal has not been perfected with respect to the claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.303, 20.304, 20.305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The VCAA contains a number of provisions pertaining to claim 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  The RO did not issue the veteran a specific 
VCAA notice regarding the issue of timeliness.  The United 
States Court of Appeals for Veterans Claims (Court) has not 
determined specifically whether the VCAA applies to the issue 
of timeliness of an appeal.  


The Board has, nevertheless, carefully reviewed the claims 
file to ascertain whether remand to the RO is necessary.  The 
Board highlights that, unlike many questions subject to 
appellate review, the issue of whether the veteran submitted 
a timely Substantive Appeal, by its very nature, has an 
extremely narrow focus.

In the June 2005 letter that notified the veteran that he had 
not timely appealed the June 2003 decision, the veteran was 
informed that the original copy of his VA Form 9 was not of 
record, but if found with a date stamp prior to August 4, 
2004, his appeal could be continued.  Further, in his 
testimony before the Board and in statements he has 
submitted, the veteran has demonstrated knowledge that the 
evidence must show that he timely appealed the June 2003 
rating decision.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007).

The Board notes that the veteran has highlighted that a 
friend of his witnessed him hand-deliver the Substantive 
Appeal to the RO.  Although the veteran had knowledge that 
the evidence must show that he timely appealed, the veteran's 
witness has not submitted any statements and the veteran has 
not indicated that the witness has made any such statements.  
The veteran has not identified any other possible sources of 
evidence that would tend to substantiate his claim and, 
likewise, the Board cannot identify any.  It appears clear, 
therefore, that there are no outstanding records or other 
evidence that could support the claim.  Further, the veteran 
has not contended that any notification deficiencies or 
deficiencies in the duty to assist have resulted in 
prejudice.

As the veteran had knowledge of the evidence he needed to 
submit to substantiate the issue presently before the Board 
and there does not appear that there is any available 
evidence regarding this issue that has not been obtained, 
regardless of whether the VCAA applies to the instant case, 
the Board finds that a remand for further notice or 
assistance is not necessary.  The Board finds that any 
additional development or notification would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Legal Criteria 

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a Statement of the 
Case, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  
A Substantive Appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  As a general rule, a Substantive Appeal 
must be filed within sixty days from the date that the agency 
of original jurisdiction mails the Statement of the Case to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, to 
perfect an appeal of any issue adjudicated by the RO.  See 38 
C.F.R. § 20.302.  If an appeal is not perfected within the 
time specified by the regulation, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108.

An extension of the sixty-day period for filing a Substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental Statement of the Case pursuant to 38 C.F.R. 
§ 19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.302(b), 20.304.  The date 
of submission of any written document is determined to be the 
postmark date or, in the absence of a postmark, five days 
prior to the date of receipt of the document by VA.  38 
C.F.R. § 20.305.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the Substantive Appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Factual Background

The veteran filed a claim for entitlement to service 
connection for PTSD in October 2002.  In a rating decision 
issued on June 6, 2003, the RO denied entitlement to service 
connection for PTSD.  On September 23, 2003, the RO received 
multiple documents from the veteran.  The RO considered these 
documents to constitute a Notice of Disagreement to the June 
2003 rating decision.  

In May 2004, the veteran clarified that he was only appealing 
the issue of service connection for PTSD.  Also in May 2004, 
the veteran testified before a Decision Review Officer (DRO) 
at the RO.  The claims file includes a report of contact that 
indicates that the veteran attempted to contact the DRO on 
May 28, 2004, leaving a message; the veteran called 
concerning the status of his appeal.  On June 2, 2004, the 
DRO called back the veteran.  The report of contact indicates 
that the DRO informed the veteran that once he received the 
Statement of the Case, the veteran had sixty days to return 
the VA Form 9 if he desired to continue the appeal.  

On June 4, 2004, the RO issued the Statement of the Case.  
The cover letter to the Statement of the Case advised the 
veteran of the requirement of filing a Substantive Appeal and 
referenced an enclosed VA Form 9.  In addition, the cover 
letter informed him of the time limit in which to submit the 
appeal, and instructions for requesting additional time.

According to the records in the claims file, the veteran did 
not submit any documents until March 8, 2005.  In a letter 
date stamped by the RO on March 8, 2005, the veteran asserted 
that he called the RO on March 5, 2005, at which time he was 
informed that the RO could not locate a VA Form 9 reportedly 
signed and delivered by him.  The veteran stated that he had 
hand-delivered the document on July 21, 2004.  He noted he 
was re-submitting the documents at the suggestion of the 
person he contacted at the RO.  At this time, the veteran 
submitted a copy of a VA Form 9 that the veteran had dated 
July 20, 2004.

In a June 2005 letter, the RO advised the veteran that the VA 
Form 9 received on March 8, 2005 could not be accepted as 
timely because the period for perfecting his appeal had 
elapsed on August 4, 2004.  The veteran subsequently appealed 
that decision.  

The veteran essentially contends that he hand-delivered the 
Substantive Appeal to the RO on July 21, 2004.  In his 
testimony before the Board, the veteran stated he handed the 
document to a VA employee working at the front desk.  To his 
knowledge, the form was not date stamped.  The veteran did 
not receive a receipt for the document.  

He has asserted that he has always timely responded to VA 
documents.  He has contended that VA misplaced or lost the 
Substantive Appeal he originally filed.  As noted, the 
veteran has stated that he brought a friend with him when he 
hand-delivered the Substantive Appeal.  There are no 
statements of record from this friend.  

Analysis

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal as to the claim of 
entitlement to service connection for PTSD, which was denied 
in the June 2003 rating decision.

As noted, the RO issued the Statement of the Case on June 4, 
2004.  The veteran was informed that he needed to file his 
Substantive Appeal within sixty days of the June 4, 2004 
Statement of the Case.  Further, there is no indication that 
he filed to extend this deadline.  The claims file indicates 
that the RO first received the veteran's Substantive Appeal 
on March 8, 2005, nine months after the Statement of the Case 
was issued.  The March 8, 2005 Substantive Appeal was 
untimely.  The Board has been unable to identify any document 
filed within the requisite time period which satisfied the 
requirements for perfecting the appeal.

Although the Board has considered the veteran's testimony 
that he hand-delivered the Substantive Appeal on July 21, 
2004, the veteran's statement is not sufficient to show that 
the RO timely received the Substantive Appeal.  In this 
regard, the Board points out that there is a "presumption of 
regularity" under which it is presumed that government 
officials have properly discharged their official duties. 
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992).  While the Ashley case dealt with regularity in 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a statement 
of an appellant, standing alone, is not sufficient to rebut 
the presumption of regularity in RO operations.  There is no 
clear evidence of record to rebut this presumption.  
Accordingly, the Board finds that the RO first received the 
veteran's Substantive Appeal on March 8, 2005, the date that 
the document was date stamped by the RO.

In view of the foregoing, the Board finds that the appellant 
did not timely file a Substantive Appeal to the June 2003 
rating decision and that rating decision is final.


ORDER

The appeal is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


